38 P.3d 951 (2002)
179 Or. App. 144
Jennifer A. LOWERY, personal representative for the Estate of Logan Joseph Lowery, Appellant,
v.
CITY LIQUIDATORS, INC., an Oregon corporation and L. Powell Company, a California corporation, Respondents, and
Forjados Industriales S.A., DE., A Mexican corporation; Fisa N.V., a California corporation; Forjados Industrials; and Fisa N.V., Defendants.
9911-12211; A110995
Court of Appeals of Oregon.
Argued and Submitted September 21, 2001.
Decided January 23, 2002.
Susan K. Eggum, Portland, argued the cause for appellant. With her on the briefs was Susan K. Eggum, P.C.
Karen O'Kasey, Portland, argued the cause for respondent L. Powell Company. With her on the brief was Schwabe, Williamson & Wyatt, P.C.
Michael T. Stone, San Rafael, CA, argued the cause for respondent City Liquidators, Inc. On the brief were Barbara L. Johnston and Brisbee & Stockton, Hillsboro.
*952 Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Reversed. Kambury v. DaimlerChrysler Corp., 173 Or.App. 372, 21 P.3d 1089, rev. allowed 332 Or. 631, 34 P.3d 1177 (2001).